CHARLES J. SCHUCK, Judge.
The claimant, B. F. Garver, while descending what is known as Wheeling Hill, in Wheeling, Ohio county, West Virginia, at about ten-thirty o’clock P. M. on March 13, 1945, met state road car No. 629-11 coming up the hill, which said road car in seeking to pass a bus crowded claimant’s car off the road onto the sidewalk on his own or proper side of the road, the rear bumper of claimant’s car catching the front wheel of the said road car, causing damage to claimant’s car in the amount of $52.94. There was a conflict in the reports submitted by the respective drivers, but the state road commission investigator, *128Mr. Laco M. Wolfe, after investigating all of the facts, adopted the report favorable to claimant. From the record as submitted it is found that the state road driver was negligent in the operation of his car.
The head of the department concerned concurs in the payment of the claim and the attorney general's office approves it for payment.
An award is therefore made in favor of claimant, B. F. Garver, in the sum of fifty-two dollars and ninety-four cents ($52.94).